Citation Nr: 1043087	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  04-10 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
disability due to hypothyroidism, claimed as due to medical 
treatment provided by the Department of Veterans Affairs (VA).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1990 to March 1993.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from decisions by the Department of Veterans Affairs (VA) 
St. Petersburg, Florida, Regional Office (RO).  The appeal was 
remanded for additional development in July 2007 and denied in 
December 2008.  The Veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court) and the Court remanded the 
appeal for additional development in June 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran contends that the RO made a mistake by denying her 
claim for compensation because she developed additional 
disability due to treatment given for hyperthyroidism. She 
asserts that the treatment for hyperthyroidism caused her to 
develop hypothyroidism. She further asserts that she was not 
adequately warned that this might occur, and that she would not 
have undergone the procedure is she had known that one disability 
would be replaced with another.

The Veteran's claim for compensation is premised on 38 U.S.C.A. § 
1151. Under that provision, a Veteran who suffers an injury or an 
aggravation of an injury resulting in additional disability by 
reason of VA medical or surgical treatment, is entitled to 
compensation in the same manner as if such disability were 
service connected.

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a Veteran's additional disability 
or death, it must be shown that the hospital care or medical or 
surgical treatment caused the Veteran's additional disability or 
death; and (i) VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider; or (ii) 
VA furnished the hospital care or medical or surgical treatment 
without the Veteran's informed consent.

Whether the proximate cause of a Veteran's additional disability 
or death was an event not reasonably foreseeable is in each claim 
to be determined based on what a reasonable health care provider 
would have foreseen. The event need not be completely 
unforeseeable or unimaginable but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided. In determining whether an event 
was reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 
3.361(d)(2)).

Determinations of whether there was informed consent involve 
consideration of whether the health care providers substantially 
complied with the requirements of 38 C.F.R. § 17.32. Minor 
deviations from the requirements of 38 C.F.R. § 17.32 that are 
immaterial under the circumstances of a case will not defeat a 
finding of informed consent. 38 C.F.R. § 3.361(d)(1).

The evidence reflects that the Veteran was seen on various 
occasions at a VA medical center for a variety of health 
problems, including hyperthyroidism. A VA record dated in April 
1998 reflects that a thyroid scan showed that there was 84% 
uptake compared to normal range of 5 to 15%. The thyroid was 
diffusely enlarged and there was a pyramidal lobe extending from 
the medial border of the left lobe. It was stated that:

The benefits and possible side effects of radioactive 
iodine therapy was discussed at length with the patient. 
She was given printed information to read regarding the 
procedure. She was instructed in precautions to take to 
decrease radiation exposure to members of the public. The 
patient was then given an oral dose of 10.4 mCi of 
radioactive Iodine 131 for the treatment of 
hyperthyroidism.

While the Board found that this was sufficient evidence of 
informed consent, the Court disagreed.  Previously, in July 2007, 
the Board had remanded this claim for additional development of 
the informed consent issue.  While additional VA medical records 
were associated with the claims file, there is no evidence that 
information specific to the issue of informed consent was ever 
requested.  On remand, such information should be requested and 
evidence of the request must be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Request from the G. V. (Sonny) Montgomery 
VA Medical Center in Jackson, Mississippi, 
copies of the consent to treatment documents 
and any additional explanatory or 
instructional information that the Veteran 
received prior to the administration of 
radioiodine treatment for hyperthyroid in 
April 1998. Associate any forms or documents 
obtained with the claims file.  Evidence of 
attempts to obtain this information must be 
associated with the claims file.

2.  Then, readjudicate the claim for 
compensation under 38 U.S.C.A. § 1151 for 
hypothyroid. If the decision remains adverse 
to the Veteran, provide the Veteran and her 
representative with a supplemental statement 
of the case and an opportunity to respond. 
Thereafter, return the case to the Board as 
appropriate.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


